AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (this “Agreement”), by
and among Independence Holding Company, a Delaware corporation (“IHC”), IHC
Health Solutions, Inc., a Delaware corporation (“IHCHS”), and Mr. Jeffrey C.
Smedsrud, an individual resident in the State of Minnesota (the “Executive”), is
made as of July 1, 2009.

Recitals

A.

IHC and the Executive are parties to that certain Amended and Restated
Employment Agreement, dated as of January 1, 2007 (the “Prior Agreement”),
pursuant to which the Executive serves, inter alia, as Chief Marketing and
Strategy Officer and Senior Vice President of IHC and Chief Executive Officer
and President of IHCHS.

B.

IHCHS wishes to employ the Executive, and the Executive wishes to be employed by
IHCHS, in the capacity and on the terms and conditions set forth herein.

C.

IHC intends to merge, or otherwise to combine the operations of, certain of its
subsidiaries, including (without limitation): (i) Insurers Administrative
Corporation; (ii) Health Plan Administrators, Inc.; (iii) IHCHS; and (iv)
GroupLink, Inc., into a new operating company (“Newco”) whose legal name and
state of domicile are to be determined.  As used herein, the term “the Company”
means: (i) if Newco has been created, Newco; or (ii) if, and for so long as,
Newco has not been created, IHCHS.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.

Employment

1.1.

Term of Employment.  The initial term of the employment agreed to hereunder
shall commence on the date hereof and shall end at 11:59 p.m., New York City
local time, on June 30, 2011 (the “Initial Employment Term”); provided, however,
that such term of employment shall be automatically extended for successive one
(1) year periods thereafter (each, an “Employment Renewal Period”), unless
either the Company or the Executive shall, at least ninety (90) days prior to
the expiration of the then-applicable term, have given written notice to the
other party that such employment term shall not be so extended, in which case no
such extension shall occur.  The Initial Employment Term together with each
Employment Renewal Period, if any, are collectively referred to herein as the
“Employment Term.”

1.2.

Term of Agreement.  The term of this Agreement shall commence on the date hereof
and shall continue until any and all obligations of any party hereto to any
other party hereto shall have been performed in-full or validly waived pursuant
to the applicable provisions hereof (the “Agreement Term”).

1.3.

Nature of Duties.  The Executive shall be employed by IHCHS as its Chief
Executive Officer and President; provided, however, that, should Newco be
created, the Executive shall be employed by it in a position of no less apparent
authority than that of Co-Chief Executive Officer.  In





1 of 11







addition, regardless of Newco’s creation, the Executive shall be an executive
officer of IHC, with title of no less apparent authority than that of Senior
Vice President.  Except as provided herein, the Executive shall work exclusively
for the Company and its corporate affiliates and shall, at each moment in time,
have the actual authority, powers and duties (the “Duties”) with the Company
customarily associated with the officer position the Executive then holds.  The
Executive shall devote his full business time and effort to the performance of
his duties for the Company, which he shall perform faithfully and to the best of
his ability; provided, however, that nothing in this Agreement shall be
construed so as to prohibit the Executive from serving as an executive officer
and/or director of Smedsrud, Inc. (or its successor) and/or of CAEP, LLC (or its
successor), provided that activities incident to such service are conducted
predominantly during non-business hours.  At all times during which the
Executive remains an employee of the Company, the Executive shall, if elected,
serve as a member of the Company’s board of directors and, at the request of
IHC’s Secretary, as an officer or director of any other affiliate or subsidiary
of IHC, in each case without additional remuneration therefor.  The Executive
shall be subject to the Company’s policies, procedures and approval practices,
as generally in effect and as the same may be modified from time-to-time.  

1.4.

Place of Performance.  The Executive shall, at all times, be based only in the
Company’s offices maintained within fifty (50) miles of Minneapolis, Minnesota,
and shall be capable of performing all duties of the Executive that the Company
shall require of him (in accordance with the other terms hereof) in such office,
except for required travel in the ordinary course of business of frequency not
greater than is reasonable, equitable and customary within the applicable
industry for executives of similar responsibility, under the circumstances.

2.

Compensation    

2.1.

Base Salary.  The Company shall pay the Executive a base salary at an annual
rate of three hundred twenty-nine thousand six hundred dollars ($329,600) (as
the same may be adjusted upward from time to time in IHC’s sole and absolute
discretion, the “Base Salary”).  The Base Salary shall be paid in conformity
with the Company’s usual salary payment practices, as then generally in effect.

2.2.

Bonus.  During the Agreement Term, the Executive shall receive annually, in
cash, and at IHC’s sole and absolute discretion, a bonus from the Company, based
on such criteria as IHC, in its sole and absolute discretion, shall determine or
may from time to time adopt as part of a bonus plan applicable to other
executive employees of the Company.   

2.3.

Benefits.  During the Agreement Term, the Executive shall be entitled to
participate in all employee benefit plans and programs, including paid
vacations, to the same extent generally available to the Company’s other
officers, in accordance with the terms of those plans and programs; provided,
however, that in no event shall the annual vacation time to which the Executive
is entitled during each calendar year, as of January 1 of each such year be less
than twenty (20) business days.  

2.4.

Expenses.  Executive shall be entitled to receive prompt reimbursement for all
reasonable and customary travel and business expenses incurred in connection
with his employment, but must incur and shall account for those expenses in
accordance with the policies and procedures established by the Company.  

2.5.

Additional Compensation.   In addition, during the Employment Term, the Company
shall pay or reimburse to the Executive: (i) twenty-seven thousand four hundred
dollars ($27,400) per year in connection with the Executive’s utilization, for
business purposes, of certain Arizona real property owned by the Executive,
calculated in such manner as the Executive and the Company shall reasonably
agree; (ii)  annual dues, and reasonable incidental expenses incurred for
business purposes, at the





2 of 11







Bearpath Country Club, such club-related amounts not to exceed twenty thousand
four hundred dollars ($20,400) per year, in the aggregate; and (iii) an auto
allowance not to exceed sixteen thousand four hundred dollars ($16,400) per
year, applicable to all expenses incurred in business-related car use, such
expenses including, without limitation, auto insurance, gasoline and
maintenance.

3.

Termination; Change in Control

3.1.

Rights and Duties.  If the Executive’s employment by the Company is terminated,
he shall be entitled to the amounts or benefits shown below, subject to the
balance of this Section 3.  In the event of such a termination, the Company and
the Executive shall have no further obligations to each other under this
Agreement, except the Executive’s obligations under Section 4 and the mutual
arbitration obligations and other rights and obligations set forth under
Section 5, all of which shall survive any such termination.

3.2.

Qualifying Terminations.  Any of the following events resulting in a cessation
of the Executive’s employment by the Company during the Employment Term shall
constitute a “Qualifying Termination”: (i) discharge by the Company without
Cause (as hereinafter defined); (ii) the Executive’s resignation with Good
Reason (as hereinafter defined); (iii) the Executive’s death; (iv) the
Executive’s Permanent Disability (as hereinafter defined); or (v) discharge of
the Executive by the Company or its successor within twenty four (24) months
following a Change in Control.

3.3.

Disqualifying Terminations.  Any of the following events resulting in a
cessation of the Executive’s employment by the Company during the Employment
Term shall constitute a “Disqualifying Termination”: (i) discharge by the
Company with Cause; or (ii) the Executive’s resignation without Good Reason.

3.4.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

(A)

“Cause” means the existence of any of the following circumstances:

(i)

the Executive’s refusal to perform the Duties (other than by reason of physical
or mental illness, injury, or condition), after the Executive has been given
notice by the Company of such default and a reasonable opportunity to cure same;

(ii)

the Executive’s material failure to comply with applicable Company policies, as
such may be amended from time to time, after the Executive has been given notice
of such failure and a reasonable opportunity to cure same;

(iii)

the Executive’s breach of any of his obligations under Section 4 of this
Agreement; or

(iv)

the Executive’s conviction of a felony or the Executive’s commission of any
crime involving financial or accounting fraud upon the Company, its corporate
affiliates or their respective clients or policyholders.

(B)

“Change in Control” means: (i) the purchase or other acquisition by any person,
entity or group of persons, within the meaning of Section 13(d) or Section 14(d)
of the Securities Exchange Act of 1934, as amended (or any comparable successor
provision, the “Exchange Act”), other than stockholders (or affiliates thereof)
of IHC as of the date hereof, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A)





3 of 11







the outstanding shares of common stock (on a fully diluted basis) of IHC or (B)
the combined voting power of IHC’s then-outstanding voting securities entitled
to vote generally in the election of directors of IHC; (ii) the consummation of
a reorganization, merger or consolidation of IHC, in each case, with respect to
which persons who were stockholders of IHC immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the reorganized, merged or consolidated company;
(iii) a liquidation or dissolution of IHC; or (iv) the sale of all or
substantially all of IHC’s or of the Company’s assets, provided, however, that,
for these purposes, IHC’s assets relating to the business of first-dollar (fully
insured) health insurance shall be deemed to constitute “substantially all” of
IHC’s assets.  The foregoing notwithstanding, in no event shall any transaction
between or among affiliates of IHC as of the date hereto constitute a Change in
Control.   

(C)

“Diminution in Responsibility” means any of the following:

(i)

a material diminution in the Executive’s authority, duties and responsibilities
or the assignation to the Executive of duties and responsibilities that are
materially inconsistent with the Executive’s apparent authority or title,
considered equitably under the circumstances and with reference to executives
with similar titles at companies within the Company’s industry; or

(ii)

other circumstances that would constitute “constructive termination” under
applicable employment law.

(D)

   “Good Reason” means the existence of the following circumstance:

(i)

the Company’s or IHC’s breach of any material provision of this Agreement, after
the Company or IHC (as the case may be) has been given notice of such breach and
a reasonable opportunity to cure such breach;

(ii)

the occurrence of a Diminution of Responsibility; or

(iii)

a Non-Qualifying Change in Control Event.

(E)

“Non-Qualifying Change in Control Event” means the announcement of, or the
entering into of a binding agreement, by the Company or IHC, in respect of, a
Change in Control in which either (i) the proposed or intended acquirer in such
a Change in Control does not agree to continue the Executive’s employment on the
terms and conditions set forth herein for the remainder of the then-applicable
Employment Term, and (ii) the ultimate parent of such acquirer does not
guarantee, on an unconditional and full-recourse basis, such obligation to the
Executive.  

(F)

“Permanent Disability” means Executive’s inability substantially to perform his
duties and responsibilities under this Agreement by reason of any physical or
mental incapacity for a period of one-hundred-eighty (180) consecutive days, or
two or more periods of ninety (90) consecutive days each in any seven hundred
twenty (720) day period.




[Remainder of page blank]





4 of 11







3.5.

Severance Payments.

(A)

Qualifying Termination.  In the event of a Qualifying Termination, the Executive
(or his estate), subject to the Executive’s continued and uninterrupted
adherence to the provisions of Section 4 hereof (for such duration as stated in
Section 4) and the Executive’s (or his estate’s) execution of a release in form
and substance reasonably acceptable to the Company, shall be entitled to receive
the then-applicable Base Salary for the longer of: (i) twelve (12) months
following the date of such Qualifying Termination and (ii) the period from the
date of such Qualifying Termination until the natural expiration of the
then-applicable Employment Term, as if such termination had not occurred (such
longer period, the “Severance Period”), in all cases payable in accordance with
the Company’s customary practices.

(B)

Disqualifying Termination.  In the event of a Disqualifying Termination, the
Executive shall not be entitled to any payments or benefits after the date of
such termination, except for (i) payments or extensions of benefits required
under applicable laws and (ii) payments of compensation and reimbursement of
expenses (in accordance with the terms hereof and the Company’s customary and
reasonable practices) properly accrued as of such date.

4.

Covenants of Executive

4.1.

Non-Compete.  The Executive agrees that, during the Employment Term and during
any Severance Period, the Executive (including any entity controlled by the
Executive, and any agent or employee of the Executive) shall not, directly or
indirectly, compete with the business of the Company and its subsidiaries as
then conducted (collectively, the “Prohibited Field”), or, directly or
indirectly, own, manage or control, or participate in the ownership, management,
or control of any corporation, partnership, proprietorship, firm, association or
other business entity which so competes, without first obtaining the prior
written consent of the president of the Company.  For purposes of clarity, this
Section 4.1 prohibits actual competition with the Company within the Prohibited
Field and/or employment with a competitor of the Company in any position or
consulting arrangement in which the Executive’s duties relate in any material
way to business activities in competition with the Company in the Prohibited
Field.  The restrictions set forth in this paragraph extend to the entire United
States of America.  Any provision of this Section 4.1 to the contrary
notwithstanding, in no event shall the Executive’s service to Smedsrud, Inc. or
to CAEP, LLC (as such businesses are conducted as of the date hereof) be
construed to constitute a breach of the terms of this Section.   

4.2.

Non-Solicit.  The Executive agrees that, during any Severance Period, he shall
not solicit for employment (or assist with such solicitation) any employee or
former employee of the Company.  The restrictions set forth in the foregoing
sentence apply to the solicitation of any person who is or, within one (1) year
before the termination of the Executive’s employment by the Company, was an
employee of the Company.  Additionally, the Executive agrees, during any
Severance Period, not to solicit (or assist with such solicitation) any customer
or client of the Company, if such solicitation or assistance could reasonably be
expected to result in diversion of revenues from the business of the Company.
 For the purpose of the restrictions set forth in the foregoing sentence, the
terms “customer” and “client” include any person, private entity or governmental
entity (or employee or agent thereof), within or outside the United States of
America, with whom the Company does or has done business within the one (1) year
preceding the termination of the Executive’s employment by the Company.  Any
provision of this Section 4.2 to the contrary notwithstanding, in no event shall
the Executive’s service to Smedsrud, Inc. or to CAEP, LLC (as such businesses
are conducted as of the date hereof) be construed to constitute a breach of the
terms of this Section.





5 of 11







4.3.

Confidentiality.  During the Term and thereafter, (i) the Executive will not
divulge, transmit or otherwise disclose (except as legally compelled by court
order, and then only to the extent required, after prompt notice to the Company
of any such order), directly or indirectly, other than in the regular and proper
course of business of the Company, any confidential knowledge or information
with respect to the operations, finances, organization or employees of the
Company or its subsidiaries or affiliates, or with respect to confidential or
secret processes, services, techniques, customers or plans with respect to the
Company or its subsidiaries or its affiliates, including, but not limited to,
producer lists, pricing information and customer lists; and (ii) the Executive
will not use, directly or indirectly, any confidential information for the
benefit of anyone other than the Company; provided, however, that the Executive
has no obligation, express or implied, to refrain from using or disclosing to
others any such knowledge or information which is or hereafter shall become
available to the public other than through disclosure by the Executive. All new
processes, techniques, know-how, inventions, plans, products, patents and
devices developed, made or invented by the Executive, alone or with others,
while an employee of the Company which are related to the business of the
Company, shall be and become the sole property of the Company, unless released
in writing by the Company, and the Executive hereby assigns any and all rights
therein or thereto to the Company.

4.4.

Proprietary Rights.  All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company or its subsidiaries or its
affiliates, whether prepared by  the Executive or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by the Executive (including, without limitations, any
copies thereof) upon termination of the Executive’s employment by the Company
for any reason whatsoever.

4.5.

Equitable Relief.  The Executive acknowledges that a breach of his covenants
contained in this Section 4 may cause irreparable damage to the Company and its
subsidiaries and its affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Executive agrees that if he breaches any of the covenants
contained in this Section 4, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.  The parties agree that venue and
jurisdiction for any civil action seeking any of the remedies provided in this
Section 4.5 shall be exclusively in the state or federal courts located in
Hennepin County, Minnesota, and that any such action shall be governed by and
adjudicated under Minnesota law.

4.6.

Acknowledgements.  The Company and the Executive further acknowledge that the
time, scope, geographic area and other provisions of this Section 4 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 4 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

4.7.

Further Assurances. The Executive agrees to cooperate with the Company, during
the Employment Term and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its subsidiaries or
 affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or any affiliate or
subsidiary thereof, in any such action, suit, or





6 of 11







proceeding, by providing information and meeting and consulting with the
Company’s Board of Directors or its representatives or counsel, or
representatives or counsel to the Company or any subsidiary or affiliate thereof
as reasonably requested; provided, however that the same does not materially
interfere with his then-current professional activities and is not contrary to
the best interests of the Executive. The Company agrees to reimburse the
Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.

4.8.

Non-Disparagement. The Executive agrees that, during the Employment Term and
thereafter, (including following the Executive’s termination of employment for
any reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude the Executive from making truthful
statements or disclosures that are required by applicable law, regulation or
legal process.

5.

General Provisions

5.1.

Governing Law.  The laws of the State of Minnesota (without giving effect to its
conflict of laws principles) will govern all matters arising out of or relating
to this Agreement and the transactions it contemplates, including, without
limitation, its interpretation, construction, performance and enforcement.  

5.2.

Notices  

(A)

Requirement of a Writing; Permitted Methods of Delivery.  Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement shall give such Notice in writing and use one of the
following methods of delivery: (i) personal delivery; (ii) registered or
certified mail (in each case, return receipt requested and postage prepaid);
(iii) nationally recognized overnight courier (with all fees prepaid); or (iv)
facsimile.

(B)

Addressees and Addresses.  Any party giving a Notice shall address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed on the signature page of this Agreement or to another Addressee or
another address as designated by a party in a Notice given pursuant to this
Section 3.3.

(C)

Effectiveness of a Notice.  A Notice is effective only if the party giving the
Notice has complied with Sections 5.2 (A) and (B) of this Agreement and if the
Addressee has received the Notice.  A Notice shall be deemed to have been
received as follows:

(i)

if a Notice is delivered in person, then upon delivery to the recipient’s
address;

(ii)

if a Notice is sent by registered or certified U.S. Mail or nationally
recognized overnight courier, three (3) business days after being mailed or
delivered to such courier;

(iii)

if a Notice is sent by facsimile, upon receipt by the party giving the Notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
Addressee’s facsimile number; or





7 of 11







(iv)

if the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver the Notice.

5.3.

Arbitration.  All controversies and claims arising under or relating to this
Agreement, or the relationships or transactions contemplated hereby, are to be
resolved by arbitration in accordance with the rules of the American Arbitration
Association before a panel of three (3) arbitrators selected in accordance with
those rules.  Any such arbitration is to be conducted in Minneapolis, Minnesota.
 Such arbitrators are to apply the laws of the State of Minnesota, without
regard to its conflict of laws principles. Each party shall submit to any court
of competent jurisdiction for purposes of enforcing any award, order or
judgment.  Any award, order or judgment pursuant to the arbitration is final and
may be entered and enforced exclusively in any Minnesota state or federal court
of competent jurisdiction.  The arbitration specified in this Section 5.3 is
intended to be the exclusive remedy available to each such party to this
Agreement, except as set forth in Section 4.5.

5.4.

Amendments.  The parties hereto may amend this Agreement only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Agreement.

5.5.

Waivers

(A)

No Oral Waivers.  The parties hereto may waive this Agreement or any part hereof
only by a writing executed by the party or parties against whom the waiver is
sought to be enforced.

(B)

Effect of Failure, Delay or Course of Dealing.  No failure or delay (i) in
exercising any right or remedy, or (ii) in requiring the satisfaction of any
condition, under this Agreement, and no act, omission or course of dealing
between the parties shall operate as a waiver or estoppel of any right, remedy
or condition.

(C)

Each Waiver for a Specific Purpose.  A waiver made in writing on one occasion
shall be effective only in that instance and only for the purpose stated
therein.  A waiver once given shall not be construed as a waiver of any future
occasion.

5.6.

Severability.  If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, so long as the essential terms and conditions
of this Agreement for each party hereto remain valid, binding and enforceable.

5.7.

Entire Agreement.  Except as expressly stated in this Agreement: (i) this
Agreement constitutes the final agreement among the parties hereto; (ii) it is
the complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement; (iii) all prior and contemporaneous negotiations
and agreements among and between the parties on the matters contained in this
Agreement are hereby expressly merged into and superseded by this Agreement;
(iv) the provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings; (v) in
entering into this Agreement, neither party hereto has relied upon any
statement, representation, warranty or agreement of the other party; and (vi)
there are no conditions precedent to the effectiveness of this Agreement.




[Remainder of page blank]





8 of 11







5.8.

Counterparts.  The parties hereto may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party hereto to each other party.

5.9.

Third-Party Beneficiaries.   Other than as expressly stated herein, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the signatories.

5.10.

Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and the Executive’s estate.   The Executive may not
assign or pledge this Agreement or any rights arising hereunder, except to the
extent permitted under the terms of the benefit plans in which the Executive
participates.  The Company may assign this Agreement without the Executive’s
consent to any successor to its business that agrees in writing to be bound by
this Agreement, after which assignment any reference to the “Company” in this
Agreement shall be deemed to be a reference to such successor, and the Company
thereafter shall have no further primary, secondary or other responsibilities,
obligations or liabilities under this Agreement of any kind.

5.11.

Additional Acknowledgements  

(A)

THE EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED BY THIS AGREEMENT ARE
CONTAINED IN IT AND THAT EXECUTIVE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY
AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT.

(B)

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT,
THAT EXECUTIVE UNDERSTANDS ALL OF IT, AND THAT THE EXECUTIVE HAS BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH THE EXECUTIVE’S PRIVATE LEGAL COUNSEL
AND HAS AVAILED HIMSELF OF THAT OPPORTUNITY TO THE EXTENT THE EXECUTIVE WISHES
TO DO SO.  THE EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT THE
EXECUTIVE IS GIVING UP HIS RIGHT TO A JURY TRIAL AS TO CLAIMS ASSERTED PURSUANT
TO SECTION 5.3.

5.12.

409A Tax Liability.  Any provision of this Agreement to the contrary
notwithstanding, the Company will suspend paying the Executive any cash amounts
that the Executive is entitled to receive pursuant to any section hereof during
the six  (6) month period following termination of the Executive’s employment
(the “409A Suspension Period”), unless the Company reasonably determines that
paying such amounts in accordance with the applicable provisions hereof will not
result in the Executive’s or the Company’s liability for additional tax or
penalty under Section 409A of the Internal Revenue Code of 1986, as amended.  As
soon as reasonably practicable after the end of the 409A Suspension Period, the
Executive will receive a lump sum payment in cash for an amount equal to any
cash payments that the Company does not make during the 409A Suspension Period.
 Thereafter, the Executive will receive any remaining payments pursuant to the
applicable section hereof, in accordance with the terms of such section (as if
there had not been any suspension of payments).





9 of 11







5.13.

Prior Agreement.  As of the effectiveness of this Agreement, the Prior Agreement
is hereby terminated and of no further force or effect.

5.14.

Guarantee.  IHC hereby unconditionally guarantees the Company’s performance of
its obligations hereunder and hereby agrees that IHC shall be jointly and
severally liable with the Company in respect of same.

[Signature page follows]




[P:\LEGAL\Vandervoort\Secure\DMSW\Smedsrud -- Amended and Restated (2009)
Employment Agreement.DOC]





10 of 11







THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Agreement
as of the date first set forth above.




IHC Health Solutions, Inc.,

a Delaware corporation










By:

/s/ David T. Kettig____________

Name:

Mr. David T. Kettig

Title:

Senior Vice President

Independence Holding Company,

a Delaware limited liability company










By:

/s/ Roy T.K. Thung________

Name:

Mr. Roy T.K. Thung

Title:

Chief Executive Officer and President




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 754-3346




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 754-3346

 







Mr. Jeffrey C. Smedsrud,

an individual resident in the State of Minnesota







_/s/ Jeffrey C. Smedsrud_____

 




18467 Nicklaus Way

Eden Prairie, Minnesota 55347

Telephone No.: (612) 801-8505

 

 

 

 

 

 








11 of 11





